Order entered December 6, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01332-CV

                              IN RE SUSAN HARRIMAN, Relator

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-11994

                                             ORDER
                          Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we DENY relator’s “Motion to Vacate Trial

Court Temporary Injunction Order, Implement Settlement Agreement and Dismiss,” and

DISMISS this original proceeding as moot. We LIFT the Court’s November 5, 2018 stay of all

trial court proceedings relating to the real parties in interest’s “Motion to Enforce Injunction to

Protect Witness against Susan Harriman and for Order to Show Cause.” We ORDER the parties

to each bear their own costs, if any, of this original proceeding.



                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE